         Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


OPTIV SECURITY INC.,                             §
                                                 §
                  Plaintiff,                     §                SA-20-CV-01273-ESC
                                                 §
vs.                                              §
                                                 §
IHEARTMEDIA MANAGEMENT                           §
SERVICES, INC.,                                  §
                                                 §
                  Defendant.                     §

                        ORDER GRANTING MOTION TO DISMISS

       Before the Court in the above-styled cause of action is Optiv Security Inc.’s Motion to

Dismiss Counterclaims and Memorandum in Support [#20]. Defendant filed a response [#23],

and Plaintiff filed a reply [#24], and the motion is ripe for review. The undersigned has authority

to enter this Order pursuant to 28 U.S.C. § 636(c)(1), as all parties have consented to the

jurisdiction of a United States Magistrate Judge [#15, #17, #18]. For the reasons that follow, the

Court will GRANT the motion.

                                         I. Background

       This action arises out of a business dispute related to the delivery of cybersecurity

products. Plaintiff Optiv Security, Inc. (“Optiv”), a company in the business of delivering such

services, filed this action against one of its clients, Defendant iHeartMedia Management

Services, Inc. (“iHeart”), alleging breach of the Master Agreement governing the ongoing

relationship between the parties.

       According to Optiv’s Original Complaint, on March 25, 2019, iHeart agreed to purchase

from Optiv three years of managed security services (“MSS”) provided by a third-party vendor,

Symantec, at a price of $1.2 million to be billed annually, by signing a quote for these services.


                                                1
         Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 2 of 19




Optiv alleges that, in reliance on this agreement, it paid Symantec upfront for the cost of all three

years of services and provided iHeart with the benefit of a lower price associated with a multi-

year purchase. Although iHeart paid Optiv for the first year of MSS, iHeart has refused to pay

for the second and third years of service due to its dissatisfaction with the services.

       Optiv alleges that it performed all of its obligations under the parties’ Master Agreement

and that iHeart’s failure to pay for the contracted-for MSS is a material breach of the governing

contract. Optiv’s Complaint asserts causes of action for breach of contract, promissory estoppel,

and unjust enrichment.

       iHeart filed an Answer and Counterclaim, alleging that Optiv failed to provide the

services and products in accordance with the prevailing standard of care, which resulted in iHeart

suffering a cybersecurity incident in January 2020 caused by a software attack deployed by

hackers. iHeart alleges that Optiv’s failure to detect, prevent, address, and remedy potential

malware or malicious attacks constituted a breach of the parties’ Master Agreement, and that it

has lawfully exercised its right to terminate the parties’ agreement. iHeart asserts counterclaims

for breach of contract, promissory estoppel, and unjust enrichment against Optiv.

       Optiv has now filed a motion to dismiss, arguing that the parties’ Master Agreement

precludes iHeart from asserting any of its counterclaims, all of which are based on a theory of

dissatisfaction with performance by Symantec, a third-party to the contract. According to Optiv,

the Master Agreement provides that Symantec, not Optiv, is responsible for the quality of the

MSS, and Optiv has fully performed under the contract.

                                        II. Legal Standard

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556



                                                  2
           Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 3 of 19




U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Although a

complaint “does not need detailed factual allegations,” the “allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations pleaded

must show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678.

          In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

“accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(internal quotation omitted).     However, a Court need not credit conclusory allegations or

allegations that merely restate the legal elements of a claim. Chhim v. Univ. of Tex. at Austin,

836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim should not be

dismissed unless the court determines that it is beyond doubt that the plaintiff cannot prove a

plausible set of facts that support the claim and would justify relief. See Twombly, 550 U.S. at

570.

                                    III. Scope of the Pleadings

          Generally, in deciding a motion to dismiss, a court may not look beyond the four corners

of the plaintiff’s pleadings without converting the motion to a motion for summary judgment.

Indest v. Freeman Decorating, Inc., 164 F.3d 258, 261 (5th Cir. 1999); Fed. R. Civ. P. 12(d). A

court may, however, consider documents attached to the complaint and those that are central to

the claims at issue and incorporated into the complaint by reference. Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).



                                                 3
         Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 4 of 19




       Because the Master Agreement was both attached to Optiv’s Complaint and is central to

the parties’ claims, the Court may consider this contract without converting Optiv’s motion into

a motion for summary judgment. For purposes of resolving Optiv’s motion, the Court has also

considered the March 25, 2019 Quote signed by iHeart for Symantec MSS and the 2020 Invoice

for Symantec MSS, which remains unpaid. These documents are also attached to Optiv’s

pleadings and central to the parties’ claims. (2019 Quote [#1-2]; 2020 Invoice [#1-3].)

       Optiv asks the Court to also consider the Symantec Master Terms of Use Agreement,

executed between Symantec and iHeart on March 29, 2019, which it has attached to its motion to

dismiss. (Symantec Agreement [#20-1].) iHeart asks the Court to consider Optiv’s Managed

Security Services Service Guide, which it has attached to its response to Optiv’s motion. (MSS

Guide [#23-1]). Neither of these documents are attached to the parties’ pleadings.

       Although the Symantec Agreement is referenced briefly in Optiv’s Complaint (and iHeart

admits to being a party to that agreement in its Answer) (Compl. [#1] at ¶ 26; Answer [#10] at ¶

26), the Symantec Agreement is not referenced in iHeart’s Counterclaim, which is the pleading

at issue in this motion to dismiss. Nor is it central to the parties’ claims of breach of the Master

Agreement, which was executed between Optiv and iHeart.

       The Court acknowledges that the contents of the Symantec Agreement and the Service

Guide may ultimately be relevant at a later stage in the proceedings. The Court finds that they

are, however, not appropriate for consideration in ruling on this preliminary motion to dismiss.

                           IV. Allegations in iHeart’s Counterclaim

       Having determined the scope of the record for the purposes of evaluating the merits of

Optiv’s motion to dismiss, the Court accepts the following facts as true as set forth in the




                                                 4
           Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 5 of 19




challenged pleading (iHeart’s Counterclaim), the Master Agreement, 2019 Quote, and 2020

Invoice.

       Optiv and iHeart executed the Master Agreement on February 4, 2019.                (Master

Agreement [#1-1].) The Master Agreement consists of a one-page agreement, signed by both

parties, as well as four attached exhibits and a Data Security Addendum. (Id.) Exhibit A is the

“General Terms and Conditions” of the Agreement and contains the core definitions and terms of

the parties’ ongoing contract.    (Id. at Ex. A, 2–6.)    Exhibit B is a “Consulting Services

Attachment,” which governs the provision of “Services” by Optiv to iHeart but expressly “does

not address terms and conditions governing Managed Security Services,” specifying that such

services “will be governed by separate terms and conditions.” (Id. at Ex. B, 7–9.) Exhibit C is a

“Third Party Products Attachment,” which addresses the issuance of sales quotes and “Purchase

Orders” for “Products” purchased by iHeart from the “Seller” (Optiv or an affiliate).1 (Id. at Ex.

C, 10.)     Finally, Exhibit D is a “Managed Security Services Attachment,” governing the

provision of MSS by Optiv to iHeart. (Id. at Ex. D, 11–12.)

       On March 25, 2019, Optiv provided iHeart with a quote for three years of Symantec MSS

at a sales price of $1.2 million, plus tax, to be delivered pursuant to the Master Agreement.2

(Complaint [#1] at ¶ 7; Answer [#10] at ¶ 7; Counterclaim [#10] at ¶ 8.) iHeart signed the quote



       1
          The Agreement defines “Products” as “all hardware, appliances, equipment, software,
support, maintenance, services, and other products which are (i) manufactured, licensed, or
provided by Vendors, and (ii) resold by Seller to Client.” (Master Agreement [#1-1] at Ex. A, ¶
1.) “Purchase Order” is defined as “a purchase order, signed quote, or other order for Products
issued by Client.” (Id.) “Vendor” means “third party manufacturers, vendors, licensors, or
providers of hardware, appliances, equipment, software, support, maintenance, services, and
other products.” (Id.)
        2
          The Master Agreement defines “Managed Services,” “Managed Security Services,” and
“MSS” as “work designated by Optiv as Authorized Support, Endpoint Security, Platform
Management, Co-Managed SIEM, Hosted SIEM and Vulnerability Management.” (Master
Agreement [#1-1] at Ex. A, ¶ 1.)
                                                5
         Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 6 of 19




on March 29, 2019. (Counterclaim [#10] at ¶ 9.) The quote is attached as Exhibit B to Optiv’s

Complaint. (Quote [#1-2].) The quote provides:

           Upon iHeartMedia returning this signed quote to Optiv, Optiv will invoice
           iHeartMedia for the first year of Symantec MSS. Payment of invoice will
           be due per the net terms of the quote. Optiv will invoice iHeartMedia for
           the second and third years of Symantec MSS services annually following
           the year 1 invoice.

(Quote [#1-2] at 1.) The quote describes the product quoted as “Symantec: MSS Enterprise

Wide Advanced Security Monitoring Service” for Year 1, Year 2, and Year 3 for a price of

$400,000 per year, plus tax. (Id. at 1–2.) iHeart paid the invoice for the first year of Symantec

MSS. (Compl. [#1] at ¶ 17; Answer [#10] at ¶ 17.)

       The parties’ relationship soured in early 2020, however, when iHeart suffered a

cybersecurity incident. (Counterclaim [#10] at ¶ 9.) According to iHeart’s Counterclaim, iHeart

was targeted with a phishing email that resulted in the compromise of a user laptop in Arizona on

January 8, 2020. (Id. at ¶¶ 9–11.) Neither Optiv nor Symantec identified the phishing attack,

and iHeart suffered a cybersecurity incident caused by a malicious software attack deployed by

hackers on January 20, 2020. (Id.) iHeart alleges that its own security team discovered the

incident on January 21, 2020, and iHeart requested Optiv and Symantec provide it with prompt

monitoring, prevention, and remedial action, but they failed to do so. (Id. at ¶¶ 15–20.) iHeart

also contends that as a result of Optiv’s and Symantec’s alleged failure to provide these services,

iHeart retained the services of other vendors, including CrowdStrike and Microsoft to manage

the cybersecurity incident. (Id. at ¶ 21.)

       The parties and Symantec engaged in in-person meetings, along with representatives

from Microsoft and Crowdstrike, to address the cybersecurity incident and various failures

associated therewith. (Id. at ¶¶ 22–23.) The Microsoft and Crowdstrike representatives were



                                                6
         Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 7 of 19




able to identify the software code and logs showing the cyberattack, but Symantec’s and Optiv’s

representatives could not. (Id. at ¶ 25.) Thereafter, iHeart gave both oral and written notice to

Optiv and Symantec that it was terminating its order for Symantec advanced security monitoring

services due to alleged non-performance of the parties’ contracts and failure to detect, prevent,

address, and remedy the attack. (Id. at ¶¶ 27–28.)

       Optiv billed iHeart for the second year of Symantec MSS on March 30, 2020, at a rate of

$400,000. (2020 Invoice [#1-3].) iHeart has not paid this invoice or any amount for the second

or third year of Symantec MSS and refuses to do so based on Optiv’s alleged failure to prevent,

address, and remedy the 2020 security event. (Compl. [#1] at ¶ 20; Answer [#10] at ¶¶ 20–21.)

       The parties disagree as to which exhibits to the Master Agreement govern their dispute

and the contours of their contractual relationship with respect to the Symantec MSS. iHeart’s

counterclaims are premised on the theory that Exhibit D—the “Managed Security Services

Contract”—applies and that Optiv’s performance under the Master Agreement must be evaluated

under the warranties contained therein, one of which is for Optiv to provide services and

products “in accordance with . . . the prevailing standard of care exercised by consultants in the

information security industry.” (Counterclaim [#10] at ¶ 3; Master Agreement [#1-1] at Ex. D, ¶

13.) iHeart contends that, by providing substandard MSS services, Optiv breached the parties’

contract, thereby triggering its right to terminate the Master Agreement under the contract’s

termination provisions.

       Optiv contends that Exhibit D does not apply here because Exhibit D only applies when

Optiv is providing MSS directly, not when it is reselling third-party services from a vendor like

Symantec. The parties’ dispute is ripe for review.




                                                7
         Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 8 of 19




                                           V. Analysis

        By its motion to dismiss, Optiv asks the Court to dismiss iHeart’s counterclaims for

breach of contract, promissory estoppel, and unjust enrichment, finding that the terms of the

Master Agreement preclude the counterclaims.            The Court agrees with Optiv that the

unambiguous terms of the Master Agreement require dismissal of iHeart’s counterclaims as a

matter of law. The Court will therefore grant the motion to dismiss.

A.      Breach of Contract Counterclaim

        This case involves competing claims for breach of contract and competing interpretations

of the Master Agreement governing the parties’ ongoing business relationship. Because contract

construction is generally decided as a matter of law, interpretation of a contract is generally

suitable for disposition on a motion to dismiss for failure to state a claim upon which relief can

be granted. Cruz v. CitiMortgage, Inc., No. 3:11-cv-2871-L, 2012 WL 1836095, at *2 (N.D.

Tex. May 21, 2012) (citations omitted).

        As this case arises under the Court’s diversity jurisdiction, Texas law governs this action.

See Hermann Holdings Ltd. v. Lucent Techs., Inc., 302 F.3d 552, 558 (5th Cir. 2002). Texas law

also governs the construction of the parties’ Master Agreement. (Master Agreement [#1-1] at

Ex. A, ¶ 9.i.)

        Texas law requires proof of the following elements for a breach of contract claim: (1)

existence of a valid contract between the parties; (2) performance by the plaintiff as required by

the contract; (3) defendant’s breach of the contract; and (4) damages suffered by the plaintiff as a

result of defendant’s breach. Pathfinder Oil & Gas, Inc. v. Great Western Drilling, Ltd., 574

S.W.3d 882, 890 (Tex. 2019). Optiv’s motion to dismiss primarily focuses on the third element,

arguing that the terms of the Master Agreement foreclose iHeart’s theory of breach.



                                                 8
            Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 9 of 19




       iHeart’s theory of breach of contract is that Exhibit D of the Master Agreement required

Optiv to deliver MSS services consistent with the prevailing standard of care exercised by

consultants in the information security industry and that Optiv failed to do so. iHeart alleges that

Optiv materially breached the parties’ Master Agreement when Optiv failed to identify, prevent,

and remedy the malware activity directed at iHeart. Due to this material breach, iHeart argues it

was contractually permitted to terminate its order for MSS services for cause. (See Master

Agreement [#1-1] at Ex. D, ¶ 7.)3 By its termination of the MSS order, iHeart believes it is not

required to complete its performance under the contract—paying for the second and third years

of Symantec MSS services.

       At the heart of the parties’ dispute is whether or not Exhibit D governs the parties’

contractual relationship vis-à-vis the purchased Symantec MSS services. Exhibit D is the only

part of the Master Agreement that contains a warranty in which Optiv covenants that “it and its

employees will provide the MSS in accordance with . . . the prevailing standard of care exercised

by consultants in the information security industry . . . .” (Id. at Ex. D, ¶ 13.) According to

Optiv, without this warranty as part of the parties’ agreement, there could be no material breach

of the Master Agreement by Optiv, and therefore, iHeart has no basis for terminating the

contract.




       3
          Exhibit D contains a “Termination for Cause” provision that provides “[e]ither party
shall have the right to terminate the Order for cause” upon notification within 30 days of a
party’s material breach and failure to cure the breach within 30 days after written notice.
(Master Agreement [#1-1] at Ex. D, ¶ 7.) “If Client terminates the Order for cause for Optiv’s
failure to cure, Optiv shall refund to Client the portion of any prepaid MSS fees, rounded down
to the next whole month, corresponding to MSS not yet performed.” (Id.) “Termination of the
Order does not release either party from any liability which, at the time of termination, has
already accrued to the party.” (Id.)

                                                 9
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 10 of 19




       Optiv maintains that the unambiguous terms of the Master Agreement and the 2019

Quote compel a finding that Exhibit D does not govern the purchase and provision of Symantec

MSS services. The Court agrees.

       This Court’s task in construing any contract is “to ascertain the true intentions of the

parties as expressed in the instrument.” J.M. Davidson, Inc v. Webster, 128 S.W.3d 223, 229

(Tex. 2003) (citation omitted). To do so, the Court “must examine and consider the entire

writing in an effort to harmonize and give effect to all the provisions of the contract so that none

will be rendered meaningless.” Id. (citation omitted). “No single provision taken alone will be

given controlling effect; rather, all the provisions must be considered with reference to the whole

instrument.” Id. (citation omitted).

       “If the contract is subject to two or more reasonable interpretations after applying the

pertinent rules of construction, the contract is ambiguous, creating a fact issue on the parties’

intent.” Id. (citation omitted). “A contract is unambiguous if it can be given a definite or certain

legal meaning.” Id. (citation omitted). “A contract is not ambiguous merely because the parties

have a disagreement on the correct interpretation.” REO Indus., Inc. v. Nat’l Gas Pipeline Co. of

Am., 932 F.2d 447, 453 (5th Cir. 1991) (applying Texas law).

       As previously noted, Exhibit D is a “Managed Security Services Attachment” to the

Master Agreement. (Master Agreement [#1-1] at Ex. D, 11–12.) Optiv argues that Exhibit D, by

its own terms, addresses situations where Optiv itself provides MSS to iHeart, not situations

where a third party, like Symantec, provides MSS to iHeart and Optiv is acting merely as a

reseller of third-party products and services. In support of this argument, Optiv directs the Court

to the first two paragraphs of Exhibit D, both of which reference a separate contract—an “MSS

Order”—that would be executed in the event that Optiv was the party providing the client



                                                10
         Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 11 of 19




(iHeart) with MSS services. Paragraph one provides that “[t]he Managed Security Services to be

performed by Optiv (“MSS”) are set forth in the MSS Order (the “Order”).” (Id. at Ex. D, ¶ 1.)

Paragraph two is a specific paragraph describing “the Order”:

            ORDER. Optiv shall provide MSS to Client as set forth in the Order. . . .
            Each Order shall describe the specific MSS to be performed, service level
            agreements, fees, and expenses, and such other specifications as the
            parties mutually agree. Each Order, when fully executed, shall be deemed
            to incorporate all the terms and conditions herein (unless any provisions of
            these terms and conditions are specifically excluded or modified in the
            Order).

(Id. at Ex. D, ¶ 2.)

        iHeart’s pleading does not allege that there was ever a separate contract between Optiv

and iHeart for the direct provision of MSS services executed here or any document that could be

construed as the MSS Order described in Exhibit D. iHeart’s counterclaims merely advance the

general allegation that both Optiv and Symantec “agreed to provide MSS . . . services” to iHeart.

(Counterclaim [#10] at ¶ 6.)       iHeart’s pleading does not contain any supporting factual

allegations regarding the circumstances of this purported agreement, and the parties’ Master

Agreement and the signed 2019 Quote directly contradict the implied allegation that Optiv was

engaged in the direct provision of MSS either separately or jointly with Symantec here. This

Court need not credit allegations that are contradicted by documents incorporated into a party’s

pleading. See Nishimatsu Const. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206–07 (5th Cir.

1975); Residents Against Flooding v. Reinvestment Zone Number Seventeen, City of Houston,

Tex., 260 F. Supp.3d 738, 757 (S.D. Tex. 2017).

        The Court agrees with Optiv that there is no plausible way to read the Master Agreement

as an agreement between the parties for Optiv to provide MSS services to iHeart directly, such as

would trigger the application of Exhibit D. Nor do any of the documents incorporated into the



                                                11
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 12 of 19




Complaint by reference—the 2019 Quote or 2020 Invoice—pertain to MSS performed by Optiv

itself. This Court finds no basis for construing the signed 2019 Quote as a purchase order for

Optiv MSS, rather than a purchase order for MSS to be provided by Symantec. The Court agrees

with Optiv that by its terms the 2019 Quote is for the resale of a third-party product (Symantec

MSS services).

       The 2019 Quote specifies the product sold as “Symantec Managed Services Years 1, 2,

and 3” and describes the product as “Symantec: MSS Enterprise Wide Advanced Security

Monitoring Service.”    (2019 Quote [#1-2] at 1–2.)      The Quote further states that “[u]pon

iHeartMedia returning this signed quote to Optiv, Optiv will invoice iHeartMedia for the first

year of Symantec MSS.” (Id.) Nowhere in the quote is any required performance by Optiv

described, other than the act of invoicing iHeart for the resold Symantec services. Similarly, the

2020 Invoice describes the product billed as “Symantec: MSS Enterprise Wide Advanced

Security Monitoring Service, Initial Subscription, Year 2.” (2020 Invoice [#1-3] at 1.) The 2020

Invoice also does not contain any reference to any performance of MSS by Optiv. iHeart’s

allegation that Optiv and Symantec “both agreed to provide MSS enterprise wide advanced

security monitoring services” is not supported by any contractual language or any other

document incorporated into the pleadings. (See Counterclaim [#10] at ¶ 6.)

       Per the Master Agreement, the resale of third-party products is governed by Exhibit C,

the “Third Party Products Attachment,” which provides that Optiv “shall provide sales quotes for

Products.” (Master Agreement [#1-1] at Ex. C, ¶ 2.) iHeart admits in its Answer that Ace

Horan, an employee of iHeart, signed the 2019 Quote that Optiv provided, and the Quote in the

record reflects his signature. (Answer [#10] at ¶ 9; 2019 Quote [#1-2].) Per the Master

Agreement, a signed quote constitutes a “Purchase Order,” which is irrevocable once issued.



                                               12
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 13 of 19




(See Master Agreement [#1-1] at Ex. A, ¶ 1 (defining “Purchase Order” as a “purchase order,

signed quote, or other order for Products issued by Client”); id. at Ex. C, ¶ 2 (“All Purchase

Orders are binding and irrevocable once issued by Client.”).)             Exhibit A of the Master

Agreement also contains provisions clearly stating that “[a]ll Purchase Orders for Products are

non-cancellable.” (Id. at Ex. A, ¶ 2.d. (“[T]ermination of this Agreement will not affect any

orders for managed or hosted services or similar services.               All such orders are non-

cancellable.”).)

       Furthermore, Exhibit C does not contain any warranty similar to that found in Exhibit D

regarding the provision of MSS in accordance with the prevailing standard of care; instead,

Exhibit C specifically disclaims any warranty on Optiv’s behalf, stating that “the only

representations, warranties, indemnities, and other terms relating to the Products are those

offered by the applicable Vendor, and Seller will have no responsibility in connection therewith .

. . .” (Id. at Ex. C, ¶ 4.) The warranties provision of Exhibit C also states in all capital letters

that “ALL EXPRESS AND IMPLIED WARRANTIES ARE HEREBY DISCLAIMED,

INCLUDING . . . ANY OTHER OBLIGATION ON THE PART OF SELLER, WITH

RESPECT TO THE PRODUCTS.” (Id.) Pursuant to the unambiguous terms of Exhibit C,

iHeart’s remedy for substandard Symantec MSS services, if any, is with Symantec pursuant to

the terms of a separate end-user agreement that is not at issue here.4

       None of iHeart’s arguments persuade the Court to embrace a contrary interpretation or to

reach the conclusion that the Master Agreement is ambiguous as to its terms. iHeart’s primary

argument for why Exhibit D governs is a structural one—that the Signature Page expressly states



       4
         iHeart previously sought leave to amend the governing Scheduling Order to file a third-
party complaint against Symantec in this action. The Court denied the motion on April 14, 2021,
due to iHeart’s delay in seeking to bring Symantec into this action. (Order [#35].)
                                                 13
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 14 of 19




that all of the exhibits attached to the Agreement comprise the parties’ contract. Indeed, the one-

page Signature Page of the Master Agreement provides:

           [T]he parties agree to enter into this Agreement which is composed of the
           following documents, all of which are made a part of this Agreement:

                •   This Signature Page
                •   EXHIBIT A – GENERAL TERMS AND CONDITIONS
                •   EXHIBIT B – CONSULTING SERVICES ATTACHMENT
                •   EXHIBIT C – THIRD PARTY PRODUCTS ATTACHMENT
                •   EXHIBIT D – MANAGED SECURITY SERVICES
                    ATTACHMENT
                •   DATA SECURITY ADDENDUM

(Id. at 1.) According to iHeart, because Exhibit D was attached to the Master Agreement and

referenced on the parties’ Signature Page, it applies and governs the provision of MSS here.

       This argument proves too much. The Master Agreement plainly governs the parties’

ongoing business relationship. The fact that the Master Agreement’s Signature Page provides

that all Exhibits comprise the parties’ contract does not suggest that every exhibit is relevant to

every transaction between the parties, irrespective of whether Optiv is acting in its capacity as a

reseller or a direct provider of services in a given instance. The recitals of the Master Agreement

make this clear, stating that Optiv “provides consulting services, and also resells third party

hardware, software, and other products,” and that iHeart (as Optiv’s “Client”) desires Optiv “to

provide one or more of the same . . . , subject to the terms and conditions of this Agreement.”

(Id. at Ex. A, ¶ 1 (emphasis added).) Nothing in the structure of the contract supports iHeart’s

construction.

       iHeart’s other arguments are equally unpersuasive. iHeart attempts to manufacture a

contractual ambiguity by arguing that the Master Agreement does not address which exhibits

would apply where multiple services and products were provided and could overlap, such as the

sale of Symantec MSS with the provision of support or platform management for this product by

                                                14
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 15 of 19




Optiv. To be sure, this is iHeart’s theory, which is advanced in its Counterclaim—that Optiv and

Symantec both agreed to provide MSS services and that Optiv and Symantec both represented

that they “would deploy preventative and remedial actions within hours [when] a cyber-security

threat was identified in order to protect iHeart’s brand and business.” (Counterclaim [#10] at ¶¶

6–7.) Again, the problem with this theory is that it finds no support in the language of the

contract or the other documents properly considered by the Court. This Court is “not constrained

to accept the allegations of the complaint” when construing a contract, particularly where the

contract itself contradicts those allegations. Geske v. Wells Fargo Bank, Nat’l Ass’n, No. 3:11-

CV-3337-L, 2012 WL 1231835, at *5 (N.D. Tex. Apr. 12, 2012) (internal quotation and citation

omitted).

       Finally, iHeart’s remaining arguments direct the Court to documents beyond the

pleadings. iHeart argues that its allegation that Optiv and Symantec were acting as co-providers

of MSS is supported by statements contained in Optiv’s MSS Service Guide. But the Court has

already determined this document falls outside the scope of the agreements that are proper for

the Court’s consideration in resolving Optiv’s motion to dismiss. And this extracontractual

document, which is best described as a promotional material, cannot alter the terms of the

agreement between the parties given the Master Agreement’s integration clause and the fact that

the Master Agreement does not incorporate or reference the guide as part of the contract’s terms.

(See Master Agreement [#1-1] at Ex. A, ¶ 9.n (providing that the Master Agreement “contains

the entire understanding between the parties with respect to the subject matter hereof and may

not be changed except by a separate writing signed by both parties”).)

       Similarly, iHeart’s argument that the 2019 Quote casts ambiguity on the language of the

Master Agreement is unavailing. iHeart contends that the Master Agreement is ambiguous



                                               15
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 16 of 19




because the Quote states that it is subject to and governed by Optiv’s “Sales Quote Terms and

Conditions” and “Data Processing Terms and Conditions,” both of which are available at

http://www.optiv.com/agreements and differ in material ways from the terms of Exhibits C and

D. (2019 Quote [#1-2] at 2.) iHeart does not explain what these material differences are, and

these contracts are separate documents not before the Court and will not be considered here.

However, even if the Court were to consider these extrinsic documents, a brief review of the

“Sales Quote Terms and Conditions” indicates that the documents contain the same disclaimer of

warranties as contained in Exhibit C, emphasizing that Optiv has “no responsibility in

connection” with the Products at issue, which are subject to the third-party Vendor’s “end user

license agreement, service level agreement, terms of use or service, or other end user agreements

or documents.” (See Terms and Conditions, available at http://www.optiv.com/agreements (last

visited May 24, 2021).)      Exhibit C similarly provides that “Client’s use of the Products is

subject to the applicable Vendor’s end user license agreement, service level agreement, terms of

use or service, or other end use agreements or documents.” (Master Agreement [#1-1] at Ex. C,

¶ 4.)

        In summary, iHeart’s Counterclaims contain general allegations that Optiv promised to

provide MSS services alongside Symantec, but the terms of the Master Agreement and the 2019

Quote unambiguously establish otherwise.       The Court finds that Exhibit D of the Master

Agreement does not govern the provision of Symantec MSS services, which were sold to iHeart

through a transaction in which Optiv was acting as a re-seller of third-party product. The parties’

relationship in such circumstances is plainly governed by Exhibit C. This Third-Party Products

Attachment disclaims all warranties by Optiv, provides that all Purchase Orders are non-

cancellable, and provides that the only warranties relating to the Products are those offered by



                                                16
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 17 of 19




the third-party Vendor as set forth in the Vendor’s separate agreements, which are not at issue

here.

        Because no similar warranty appears in Exhibit C with respect to third-party MSS, Optiv

owed no duty to iHeart as to the quality of Symantec’s services and iHeart had no contractual

right to terminate its agreement with Optiv based on alleged substandard MSS provided by

Symantec. iHeart has therefore failed to allege a plausible breach by Optiv of the parties’

agreement based on Optiv’s failure to identify, prevent, and remedy the malware incident in

January 2020. iHeart’s counterclaim for breach of contract fails as a matter of law.

B.      Equitable Counterclaims

        iHeart’s equitable counterclaims for promissory estoppel and unjust enrichment allege

that Optiv promised and represented to iHeart that it would, by itself or through a vendor, detect,

prevent, address, and remedy potential malware or malicious attacks on iHeart, and that iHeart

relied on these promises to its detriment. (Counterclaim [#10] at ¶¶ 37–42.) iHeart further

alleges that Optiv has been unjustly enriched by obtaining money and other consideration from

iHeart for services that were promised but not performed. (Id. at ¶¶ 43–46.) These claims also

fail as a matter of law.

        “A party can plead legal and equitable claims in the alternative, but only when one party

disputes the existence of a contract governing the dispute.” Johnson v. Wells Fargo Bank, N.A.,

999 F. Supp. 2d 919, 929 (N.D. Tex. 2014). “Generally, when a valid, express contract covers

the subject matter of the parties’ dispute, there can be no recovery under a quasi-contract

theory.” Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671, 684 (Tex. 2000). “That is because

parties should be bound by their express agreements. When a valid agreement already addresses

the matter, recovery under an equitable theory is generally inconsistent with the express



                                                17
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 18 of 19




agreement.” Id.; see also Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212,

226 (Tex. 2002) (“the promissory-estoppel doctrine presumes no contract exists”).

        iHeart contends that its equitable claims are related to misrepresentations made by Optiv

outside of the parties’ contract and these claims seek redress for conduct or omissions not

covered by the Master Agreement or any of its provisions and were pleaded as an alternative

basis for relief. Yet, there is a contract that governs the sale of third-party products—the Master

Agreement and the terms of Exhibit C. Importantly, the Third-Party Products Attachment

(Exhibit C) disclaims all warranties by Optiv. Moreover, as previously noted, Exhibit A of the

Master Agreement itself contains an integration clause, providing that the Agreement “contains

the entire understanding between the parties with respect to the subject matter hereof and may

not be changed except by a separate writing signed by both parties.” (Master Agreement [#1-1]

at Ex. A, ¶ 9.n.)

        Insofar as iHeart is attempting to allege that it was induced to enter into the contract by

oral misrepresentations by Optiv as to the extent of its involvement in third-party MSS services,

the Court declines to entertain this theory. “[A] party to a written contract cannot justifiably rely

on oral misrepresentations regarding [a] contract’s unambiguous terms.”              Barrow-Shaver

Resources Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 498 (Tex. 2019). This rule is

particularly appropriate where the parties negotiated a contract at arm’s length and were

sophisticated business entities. See Forest Oil Corp. v. McAllen, 268 S.W.3d 51, 60–61 (Tex.

2008); Schlumberger Tech. Corp. v. Swanson, 959 S.W.2d 171, 179–81 (Tex. 1997). See also

Prime Income Asset Mgmt. Inc. v. One Dallas Ctr. Assocs. LP, 358 Fed. App’x 569, 572 (5th

Cir. 2009).




                                                 18
        Case 5:20-cv-01273-ESC Document 46 Filed 05/27/21 Page 19 of 19




       In summary, because the Master Agreement and Exhibit C govern the sale of Symantec

MSS by Optiv to iHeart, a contract governs the parties’ dispute, and iHeart cannot rely on an

equitable theory or alleged oral representations to avoid the contract’s unambiguous terms.

       Having considered Optiv’s motion, the response and reply thereto, the documents

incorporated by reference into the pleadings, and the governing law,

       IT IS HEREBY ORDERED that Optiv Security Inc.’s Motion to Dismiss

Counterclaims and Memorandum in Support [#20] is GRANTED.

       IT IS FURTHER ORDERED that iHeart’s Counterclaims [#10] are DISMISSED.

       SIGNED this 27th day of May, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                               19
